                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   BOARDS OF TRUSTEES OF THE LOCAL                          CASE NO. C19-0642-JCC
     191 I.B.E.W. HEALTH AND WELFARE
10
     TRUST FUND, et al.,                                      ORDER
11
                               Plaintiffs,
12          v.

13   DBE ELECTRIC, INC., a Washington
     corporation, UBI No. 602952513, Contractor’s
14
     Registration No. DBEELEI912PM,
15
                               Defendant.
16

17

18          This matter comes before the Court on Plaintiffs’ motion for default judgment (Dkt. No.
19   13). Having thoroughly considered the motion and the relevant record, the Court FINDS that:
20      1. Defendant was properly served in this matter on or about May 17, 2019 (Dkt. Nos. 2, 6);
21      2. The Clerk entered an order of default against Defendant on June 14, 2019 (Dkt. No. 9);
22      3. Defendant has failed to appear or otherwise defend in this action; and
23      4. The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) support
24          granting default judgment in Plaintiffs’ favor.
25      Accordingly, Plaintiffs’ motion for default judgment (Dkt. No. 13) is GRANTED in its
26   entirety. The Court ORDERS as follows:


     ORDER
     C19-0642-JCC
     PAGE - 1
 1      1. Plaintiffs’ motion for default judgment (Dkt. No. 13) is GRANTED;

 2      2. Defendant is ORDERED to pay Plaintiffs a total of $21,702.38, consisting of:

 3             a. $16,592.55 to Plaintiffs Boards of Trustees for the Local 191 I.B.E.W. Health and

 4                  Welfare Trust Fund, Local 191 I.B.E.W. Money Purchase Plan, Northwest

 5                  Washington Electrical Industry Joint Apprenticeship & Training Trust, National

 6                  Electric Benefit Fund, Labor Management Cooperating Committee Fund, and

 7                  I.B.E.W. Local 191, comprised of $12,467.71 in contributions, $1,112.86 in

 8                  liquidated damages, and $3,011.98 in interest for the January 2014 through March
 9                  2018 audit period;
10             b. $4,007.83 to Plaintiff I.B.E.W. District No. 9 Pension Plan, comprised of
11                  $2,981.60 in contributions, $298.16 in liquidated damages, and $728.07 in interest
12                  for the January 2014 to March 2018 audit period;
13             c. $634.00 in litigation costs; and
14             d. $468.00 in attorney fees.
15          DATED this 9th day of July 2019.




                                                         A
16

17

18
                                                         John C. Coughenour
19                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C19-0642-JCC
     PAGE - 2
